GRIFFIN, C.J.
We agree with appellant that the lower court erred in denying the motion to set aside the clerk’s default due to lack of notice to defendant as required by the rule. We, nevertheless, affirm the determination of the issue of liability in favor of the plaintiffs because we agree that the only arguably viable defense to liability — that the copy of the lease executed by the defendant was illegible — is legally insufficient. Even if true, having elected to sign a lease whose terms he was unable to read, the defendant may not now repudiate it.
AFFIRMED.
COBB, J., concurs.
HARRIS, J., concurs in part; dissents in part, with opinion.